Citation Nr: 1212663	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for chronic headaches, prior to September 15, 2011.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for chronic headaches.  

3.  Entitlement to an initial disability evaluation in excess of 0 percent for hypertension.  

4.  Entitlement to an initial evaluation in excess of 0 percent for dry eye syndrome.  

5.  Entitlement to service connection for anemia.  

6.  Entitlement to service connection for right elbow strain.  

7.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to July 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  The Veteran perfected an appeal of the claims listed above in May 2008.  In a November 2011 rating decision, the RO granted service connection for anemia, right elbow strain with epicondylitis and obstructive sleep apnea.  

In April 2011, the Veteran expressed his desire to withdraw his hearing request.  Thus, the hearing request is withdrawn.  

The Board notes that the September 2011 VA examination report notes a borderline electrocardiogram (ECG) showed sinus bradycardia with a ventricular rate of 59, possible left atrial enlargement as a complication or symptom of hypertension.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Since August 1, 2006, the Veteran's chronic headaches are manifested by characteristic prostrating attacks occurring on average once a month throughout the appeal; however, the preponderance of the evidence shows that at no point during this appeal have the Veteran's headaches been productive of disability manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  

2.  The evidence establishes a history of diastolic pressure of predominantly 100 or more, and that continuous medication is required for control of hypertension; however, the preponderance of the evidence shows that at no point during this appeal has diastolic pressure been predominantly 110 or more or systolic pressure predominantly 200 or more.  

3.  The Veteran's eye disability is manifested by dry eye syndrome with mild keratitis; corrected visual acuity of 20/20 in the right eye and 20/20 in the left eye with no impairment of field of vision, and suspect glaucoma.  

4.  Service connection is in effect for anemia.  

5.  Service connection is in effect for right elbow strain with epicondylitis.  

6.  Service connection is in effect for obstructive sleep apnea.  


CONCLUSIONS OF LAW

1.  Effective August 1, 2006, the criteria for a 30 percent disability evaluation, and no more, for chronic headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).  

2.  The criteria for an initial 10 percent disability evaluation, but no more, for hypertension are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2011).  

3.  The criteria for an initial 10 percent disability evaluation, but no more, for dry eye syndrome with mild keratitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6001 (2008).

4.  There being no justiciable case or controversy, the claim of service connection for anemia is dismissed.  38 U.S.C.A. § 7105 (West 2002).  

5.  There being no justiciable case or controversy, the claim of service connection for right elbow strain is dismissed.  38 U.S.C.A. § 7105 (West 2002). 

6.  There being no justiciable case or controversy, the claim of service connection for obstructive sleep apnea is dismissed.  38 U.S.C.A. § 7105 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

In a November 2011 rating decision, the RO granted service connection for anemia, right elbow strain with epicondylitis and obstructive sleep apnea.  The claims of entitlement to service connection for anemia, right elbow strain and obstructive sleep apnea are thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed. 

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore Veteran review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded relevant VA medical examinations in October 2006, June 2011 and September 2011.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

III.  Higher Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3, where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

a.  Chronic Headaches

The appeal in regard to the evaluation of headaches stems from the initial noncompensable evaluation assigned from August 1, 2006, at the time service connection was granted in a February 2007 rating decision, and increased to 30 percent from September 15, 2011, in a November 2011 rating decision.  While it is possible for there be a change in condition warranting a staged rating, in this case, the Board is unable to determine that the headache disability increased the day of the September 2011 VA examination.  

The Veteran's headaches are evaluated under Diagnostic Code 8100 pertaining to migraine.  Pursuant to this code, a 50 percent evaluation requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  A 30 percent rating under this code is warranted when the disability is manifested by headaches, with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

The February 2007 rating decision reflects that the 10 percent evaluation assigned for headaches was based, in part, on the October 2006 VA examination report noting tension headaches treated with Lortab once per week.  This 2007 evidence is not dissimilar from the 2011 VA examination disclosing periodic migraine-like headaches about once per week not to last approximately 2-3 days since service, and a notation that medication is required.  Thus, the Board finds that there has been no significant change in the degree of impairment due to headaches throughout the appeal.  The evidence is in favor of a 30 percent rating, but no higher, for chronic headaches throughout the appeal.  

A higher rating of 50 percent is not warranted at any point during this appeal.  In this regard, and while the September 2011 VA examiner reported that most of the Veteran's headaches are prostrating, such does not establish headaches are productive of severe economic inadaptability.  Rather, the 2007 and 2011 VA examination reports reflect that the Veteran is employed on a full-time basis.  The Board notes that the 30 percent evaluation assigned herein contemplates impairment in earning capacity, including loss of time from exacerbations due to headaches.  38 C.F.R. § 4.1. 

In summary, the record shows that the Veteran's headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months and that the Veteran is currently employed on a full-time basis and in light of the lay and medical evidence.  Thus, the preponderance of the evidence is against a finding that this condition is manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  

b.  Hypertension

This matter stems from the initial 0 percent evaluation assigned following the grant of service connection for hypertension in a February 2007 rating decision and evaluated under Diagnostic Code 7101.  The Veteran asserts that a higher rating is warranted.  

Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

In this case, in addition to a history of diastolic pressure of predominantly 100 or more, as reflected in the service treatments, to include blood pressure of 148/118 in January 2006, 160/102 in February 2006 and 160/102 in March 2006, and the September 2011 VA examiner reported that continuous medication is required for control of hypertension.  As such, the criteria for a 10 percent rating, but no higher, for hypertension have been met under Diagnostic Code 7101.  The Board notes that the 10 percent evaluation assigned herein contemplates impairment in earning capacity, including loss of time from exacerbations due to hypertension.  38 C.F.R. § 4.1. 

A rating in excess of 10 percent is not warranted at any time during the appeal.  The October 2006 VA examination report shows blood pressure was 144/70; 144/80; and 135/85.  The June 2011 VA eye examination report shows blood pressure was 116/74 and the September 2011 VA neurologic examination notes blood pressure was 134/94.  In addition, the September 2011 VA hypertension examiner reported blood pressure was 134/94, 129/93 and 124/91.  The Board notes that the Veteran is competent to report his symptoms.  In this case, however, the Board accords greater probative value to the objective medical findings in regard to the severity of hypertension.  Thus, the criteria for a rating in excess of 10 percent under Diagnostic Code 7101 have not been met.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than 10 percent.  The evidence is in favor of a 10 percent rating, but no higher, for hypertension.  To that extent, the benefit sought on appeal is granted.  

c.  Eyes

Initially, the Board notes that the regulations pertaining to rating eye disabilities were revised, effective December 10, 2008.  However, those revised provisions are applicable only to claims received on or after December 10, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Nov. 10, 2008).  

Next, the Board notes that the Veteran's dry eye syndrome does not match any of the diagnostic codes contained in the rating schedule, and in such cases, it is permissible to rate the condition under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  One diagnostic code may be more appropriate than another based upon factors such as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

The AOJ has evaluated the Veteran's dry eye syndrome with keratitis by analogy using the criteria found in 38 C.F.R. § 4.84a, Diagnostic Code 6025-6013 (2008) and as 0 percent disabling.  The Board notes that Diagnostic Code 6025 pertains to disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc) and the evidence does not show a diagnosis of a lacrimal apparatus disorder.  In addition, Diagnostic Code 6013 pertains to open angle glaucoma, and while pre-glaucoma/glaucoma was noted to be suspected on VA examination in June 2011 as a result of identified cupping and thin corneas by pachemtry, a noted risk factor for glaucoma, the examiner reported no eye medications other than artificial tears for dry eyes.  Thus, and to the extent diagnosed, the minimum 10 percent evaluation under Diagnostic Code 6013 for open-angle glaucoma is not warranted as the evidence does not establish continuous medication for glaucoma is required.  

In the absence of both a diagnosed lacrimal apparatus disorder and a requirement for continuous medication for glaucoma, and in view of the presence of not only dry eye syndrome but also mild keratitis diagnosed on VA examination in June 2011, the Board finds the most appropriate code to evaluate the Veteran's eye disability is Diagnostic Code 6001.  Diagnostic Code 6001 contemplates disability due to keratitis and provides that the eye disability is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with a minimum 10 percent rating during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).  See Butts v. Brown, 5 Vet. App. 532 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology).  Thus, the Board finds that the minimum 10 percent rating, but no higher, is warranted for dry eye syndrome with keratitis.  

A rating in excess of 10 percent is not warranted at any time during the appeal.  Impairment of visual acuity and visual field are rated under diagnostic codes 6061 to 6080.  38 C.F.R. § 4.84a.  In this case, and while the Veteran is competent to report his symptoms, the Board has accorded greater probative value the October 2006 VA examination report noting eye examination was normal and the September 2011 VA examination report showing visual acuity corrected to 20/20 in the right eye and to 20/20 in the left eye and the evidence does not establish field of vision impairment.  Thus, a higher rating is not warranted under Diagnostic Codes 6061 to 6080.  In addition, the evidence does not establish the Veteran is required to rest or that he has had any episodic incapacity due to his dry eye syndrome with keratitis.  The Board notes that the 10 percent evaluation assigned herein contemplates impairment in earning capacity, including loss of time from exacerbations due to dry eye syndrome with keratitis.  38 C.F.R. § 4.1.  

In this case, the Board has also considered the applicability of 38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6014, 6015, 6016, 6017, 6018, 6020, 6021, 6022, 6029, 6031, 6034, and 6035.  In the absence of evidence that the Veteran has developed tuberculosis of the eye, new benign or malignant growths of the eye, central hystabmus, ectropion, conjunctivitis, entropion, lagophthalmos, epiphora, aphakia, dacryocysititis, pterygium, or keratoconus, these codes are not applicable.  The evidence is in favor of 10 percent evaluation, but no higher, for dry eye syndrome with mild keratitis.  

IV.  Extraschedular and TDIU consideration

Lastly, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's disabilities.  The disabilities are productive of headaches, hypertension and eye symptoms and the rating criteria correspond to the frequency and/or severity of the conditions.  The September 2011 VA examination report notes no history of neurologic related hospitalization and no history of treatment of the eye was noted on VA examination in June 2011, and the Veteran has been employed on a full-time basis throughout the appeal period.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  

Finally, the Court has held that a request for a total disability rating due to individual employability due to service-connected disability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  Here, because he is employed on a full-time basis, consideration of entitlement to a TDIU is not necessary.


ORDER

Effective August 1, 2006, to September 14, 2011, a 30 percent rating for chronic headaches is granted, subject to governing criteria applicable to the payment of monetary benefits.  

A rating in excess of 30 percent for chronic headaches is denied.

A 10 percent rating for hypertension is granted, subject to governing criteria applicable to the payment of monetary benefits.  

A 10 percent rating for dry eye syndrome with mild keratitis is granted, subject to governing criteria applicable to the payment of monetary benefits.  

The claim of entitlement to service connection for anemia is dismissed.  

The claim of entitlement to service connection for right elbow strain is dismissed.  

The claim of entitlement to service connection for obstructive sleep apnea is dismissed.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


